
	

115 SRES 105 ATS: Recognizing 2017 as the 100th anniversary of the creation of the 41st Division.
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 105
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2017
			Mr. Wyden (for himself and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Armed Services
		
		April 25, 2017Committee discharged; considered and agreed toRESOLUTION
		Recognizing 2017 as the 100th anniversary of the creation of the 41st Division.
	
	
 Whereas the War Department issued General Order No. 95 on July 18, 1917, which formally established the 41st Division within the Army;
 Whereas the 41st Division was organized on September 18, 1917, at Camp Greene in North Carolina;
 Whereas the 41st Division was originally comprised of National Guard citizen-soldiers from Oregon, Washington, Idaho, Montana, and Wyoming and also had members from Colorado, North Dakota, South Dakota, New Mexico, and the District of Columbia;
 Whereas, during World War I, the 41st Division deployed to the Western Front, providing valuable support both as a training and replacement division;
 Whereas the 41st Division demobilized at Camp Dix in New Jersey on February 22, 1919, following the armistice of November 1918;
 Whereas the 41st Division was reorganized and Federally recognized on January 3, 1930, with the headquarters of the 41st Division located at Portland, Oregon;
 Whereas the 41st Division participated in a set of training exercises in 1937 where Oregon soldiers forded the Nisqually River in western Washington in a daring night crossing;
 Whereas, after the Japanese attack on Pearl Harbor in 1941, the 41st Division set up defensive positions along the coastline of the United States from the Canadian border to Camp Clatsop in Oregon;
 Whereas the 41st Division was reorganized as the 41st Infantry Division on February 17, 1942, and, by the following May, was one of the first divisions of the Armed Forces to deploy overseas to Australia for jungle and amphibious warfare training;
 Whereas the 41st Infantry Division participated in the campaigns in New Guinea and the Philippines, enduring some of the most vicious jungle warfare of any allied force during the war;
 Whereas the bloodiest engagement of the 41st Infantry Division occurred on the island of Biak against more than 10,000 determined Japanese troops;
 Whereas members of the 41st Infantry Division had been known as Sunsetters after their unit’s setting sun insignia but earned a second nickname, the Jungleers, in recognition of their experience and expertise in jungle warfare following the service of the unit in Biak and across the Pacific Theater;
 Whereas the 41st Division was inactivated on December 31, 1945, on the island of Honshu in Japan; Whereas, in 1968, the Oregonian element of the 41st Infantry Division was reorganized and redesignated as the 41st Infantry Brigade within the Oregon National Guard, transferring the colors and honors of its division predecessor;
 Whereas elements of the 41st Infantry Brigade— (1)deployed to—
 (A)Saudi Arabia in 1999 as part of Joint Task Force-Southwest Asia;
 (B)the Sinai Peninsula in 2001 in support of the Multinational Force and Observers and Operation Enduring Freedom;
 (C)Iraq in 2003 and 2004 in support of Operation Iraqi Freedom; and
 (D)Afghanistan in 2006 in support of Combined Joint Task Force Phoenix; and
 (2)were activated in 2005 to help provide disaster relief in the aftermath of Hurricane Katrina and Hurricane Rita in Louisiana and Texas, respectively;
 Whereas the 41st Infantry Brigade was reorganized and redesignated as the 41st Infantry Brigade Combat Team on September 1, 2008;
 Whereas the entire 41st Infantry Brigade Combat Team deployed to Iraq in 2009, marking the first full deployment for the unit since World War II, to provide base and convoy security in support of Operation Noble Eagle and Operation Iraqi Freedom;
 Whereas elements of the 41st Infantry Brigade Combat Team deployed to Afghanistan in 2014 in support of Operation Enduring Freedom, Operation Freedom’s Sentinel, and the Resolute Support mission led by the North Atlantic Treaty Organization;
 Whereas the citizen-soldiers of the 41st Division, the 41st Infantry Division, and the 41st Infantry Brigade—
 (1)came from a diverse set of backgrounds; (2)were employed in a wide range of civilian professions;
 (3)brought their civilian experience to bear in fulfilling their military duties; (4)served the United States selflessly; and
 (5)fought with bravery and honor across many generations; and
 Whereas the citizen-soldiers of the 41st Infantry Brigade Combat Team continue to uphold this tradition, protecting Oregon and serving the United States both at home and abroad through their courage and dedication: Now, therefore, be it
		
	
 That the Senate— (1)recognizes—
 (A)2017 as the 100th anniversary of the formation of the 41st Division; and (B)the century of service to the United States by the 41st Division;
 (2)expresses gratitude to the many Oregonians and others who served in the 41st Division, the 41st Infantry Division, the 41st Infantry Brigade, and the 41st Infantry Brigade Combat Team;
 (3)honors the memory of the members of the 41st Division, the 41st Infantry Division, the 41st Infantry Brigade, and the 41st Infantry Brigade Combat Team who have fallen in the line of duty; and
 (4)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)General Michael E. Stencel, the Adjutant General of Oregon; and (B)Lieutenant Colonel Eric Riley, commander of the 41st Infantry Brigade Combat Team.
